Citation Nr: 1507434	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-26 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type 2.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus type 2.

4.  Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Veteran represented by:	John P. Dorrity



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence since the statement of the case, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is claiming service connection for diabetes mellitus due to herbicide exposure.  Service in the Republic of Vietnam is established and therefore herbicide exposure is conceded.  38 C.F.R. § 3.307(a)(6).

The Veteran has testified to being diagnosed with diabetes mellitus type 2 since 2005 and having been treated with metformin since then.  While the Veteran's treatment with metformin is documented in the record, VA examiners have stated that the Veteran does not meet the criteria for a diagnosis of diabetes mellitus type 2, but instead suffers from impaired fasting glucose.  Following his Board hearing, the Veteran submitted a note from a private physician appearing to indicate that the Veteran was receiving treatment for diabetes.  However, as the note does not specifically state that the Veteran has a current diagnosis of diabetes mellitus type 2, the treatment records from said physician, if available should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); 38 U.S.C. § 5103A (b); 38 C.F.R. § 3.159(c).

Furthermore, as the Veteran's claims for service connection for peripheral neuropathy are inextricably intertwined with the determination as to his diabetes mellitus, these claims must also await final disposition pending the development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  An examination should also be provided to incorporate whatever data any outstanding records may import.

Finally, the Veteran has claimed service connection for residuals of a left eye injury.  The Veteran has been diagnosed with macular pucker, an old detached retina, and glaucoma.  He has testified that he suffered an eye injury during a mortar attack and that in addition to the above conditions, suffers headaches.  He has provided supporting statements from his wife to that effect.  Although the Veteran's combat service is not reflected in his discharge documentation, his recounting of events is consistent with the places, type, and circumstances of his service.  38 U.S.C. § 1154(a).  Therefore, the Board is inclined to accept the Veteran's testimony of an eye injury during service as accurate.  However, as the only VA eye examination of record did not address the question, another examination is warranted to ascertain whether there is any nexus between the Veteran's current conditions and his in-service eye injury.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Request any medical records relating to the Veteran's treatment for diabetes or peripheral neuropathy from Dr. Heather Robberson at Cassada Medical, LLC.  Any negative response should be documented in the claim file.

3.  After obtaining the above documentation, or receiving a negative response, schedule the Veteran for an examination by an appropriate VA medical professional in order to determine:

(a) Whether it is at least as likely as not that any currently diagnosed eye disability, including macular pucker, detached retina, glaucoma, or headaches are related to the Veteran's eye injury during service.  

(b) Whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is due to, or has been aggravated by, a confirmed diagnosis of diabetes mellitus type 2, if such confirmation has been provided.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

